Case 1:98-cr-00038-JMS-MJD Document 166 Filed 08/18/20 Page 1 of 1 PageID #: 1695




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                           )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )        No. 1:98-cr-00038-JMS-MJD
                                                      )
  MARK WHITE,                                         ) -03
                                                      )
                               Defendant.             )

                                                  ORDER

         Defendant's request for copies, dkt. [165], is granted. The clerk is directed to enclose the

  following with Defendant's copy of this Order: (1) a copy of the CM/ECF docket sheet; (2) a copy

  of the JAMS docket (docketed as dkt. 1 in CM/ECF); and (3) a copy of the superseding indictment.

  The Court notes that the name of the grand jury foreperson has been redacted from the copy of the

  superseding indictment that will be sent to Defendant.

         IT IS SO ORDERED.




            Date: 8/18/2020



  Distribution:

  Mark A. White
  Reg. No. 05671-028
  USP Leavenworth
  U.S. Penitentiary
  P.O. Box 1000
  Leavenworth, KS 66048

  All Electronically Registered Counsel
